DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 21 July 2021, 27 December 2021 and 29 December 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 11, 14-15 and18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “in response to the electronic device detecting that a finger of the user slides onto the fingerprint recognition icon in the sliding operation” however, claim 2, from which claim 3 depends, recites “or” limitations, and if the fingerprint recognition icon is not displayed until after it is determined the face doesn’t match, which is after the sliding operation, then it is unclear how the finger could slide in the sliding operation onto the fingerprint recognition icon.  Thus the claim is indefinite.
Claim 6 recites “before the collecting, by the electronic device, face information of the user, enabling a collection of the face information” which doesn’t make any sense since it is not clear how face information can be collected before collecting the face information.
Claim 7 is rejected due to its dependency from claim 3 and furthermore recites “during or before the displaying, by the electronic device, the fingerprint recognition icon, enabling the fingerprint recognition of the electronic device; and after the electronic device completes a process of matching the collected fingerprint information with the stored fingerprint information template, skipping display of the fingerprint recognition icon” where it is unclear how the display of the fingerprint recognition icon can be skipped if the fingerprint recognition takes place during display of the fingerprint recognition icon.
Regarding claim 11, this claim is rejected under the same rationale as claim 3.
Regarding claim 14, this claim is rejected under the same rationale as claim 6.
Regarding claim 15, this claim is rejected under the same rationale as claim 7.
Regarding claim 18, this claim is rejected under the same rationale as claim 3.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2014/0313307) in view of Chiu (US 2015/0135135).

Regarding claim 16, Oh et al. disclose a method (Figures 2 and 3A-3B) comprising:
displaying, by an electronic device, a system settings interface, wherein the system settings interface comprises at least one settings entry (Figure 3A, 314-1 to 314-4 is a “system settings interface” comprising settings entries.);
receiving, by the electronic device, a gesture of a user in the system settings interface (Paragraph [0059], predetermined user gesture input);
in response to detecting the gesture, collecting, by the electronic device, face information of the user as collected face information (Figure 2, 206 and paragraph [0060]); and
in response to determining that the collected face information matches a stored face information template, logging in, by the electronic device, to a system account associated with the stored face information template (Figure 2, 214 to 216 to 230.  See paragraphs [0064] and [0068]).
Oh et al. fail to teach:
receiving, by the electronic device, a sliding operation of a user in the system settings interface, wherein a start location of the sliding operation is a top of the system 
in response to determining that a sliding distance of the sliding operation is greater than a first distance threshold or duration of the sliding operation is greater than a first duration threshold.
Chiu discloses a method comprising:
receiving, by an electronic device, a sliding operation of a user in an interface, wherein a start location of the sliding operation is a top of the interface, and wherein a trend of the sliding operation is toward a bottom of the interface (Figure 4B and paragraph [0041]); and
in response to determining that a sliding distance of the sliding operation is greater than a first distance threshold or duration of the sliding operation is greater than a first duration threshold (Paragraph [0041], threshold distance).
Oh et al. contained a device which differed from the claimed device by the substitution of the gesture to initiate unlocking.
Chiu teaches the substituted sliding gesture, and the function was known in the art to initiate unlocking of the electronic device.
Oh et al.’s gesture could have been substituted with the sliding gesture of Chiu, and the results would have been predictable and resulted in initiating unlocking of the electronic device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2014/0313307) in view of Chiu (US 2015/0135135) and further in view of Van OS et al. (US 2019/0080072).

Regarding claim 17, Oh et al. and Chiu disclose the method according to claim 16.
While Oh et al. disclose in Figure 6 that if the face fails in 616 then another lock screen is displayed at 632.), Oh et al. and Chiu fail to teach wherein the method further comprises:
in response to determining that the sliding distance is greater than the first distance threshold, displaying, by the electronic device, a fingerprint recognition icon in an area corresponding to fingerprint recognition of the electronic device;
in response to determining that the duration of the sliding operation is greater than the first duration threshold, displaying, by the electronic device, the fingerprint recognition icon in the area corresponding to the fingerprint recognition of the electronic device; or
in response to determining that the collected face information does not match the stored face information template, displaying, by the electronic device, the fingerprint recognition icon in the area corresponding to the fingerprint recognition of the electronic device.
Van OS et al. disclose wherein a method comprises:

in response to determining that the duration of the sliding operation is greater than the first duration threshold, displaying, by the electronic device, the fingerprint recognition icon in the area corresponding to the fingerprint recognition of the electronic device; or
in response to determining that the collected face information does not match the stored face information template, displaying, by the electronic device, the fingerprint recognition icon in the area corresponding to the fingerprint recognition of the electronic device (Figure 17M, if the face is not recognized, i.e. collected face information does not match the stored face information template, then in Figure 17O the fingerprint recognition icon is displayed in the area corresponding to the fingerprint recognition of the electronic device.  See paragraph [0695].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the fingerprint teachings of Van OS et al. in the method taught by the combination of Oh et al. and Chiu.  The motivation to combine would have been in order to maintain secure input to the device while also allowing for the device to allow biometric authentication to keep up with dramatic changes in the user’s facial hair or makeup use, while maintaining false acceptance (See paragraph [0695] of Van OS et al.).

Regarding claim 19, Oh et al. and Chiu disclose the method according to claim 16.
Oh et al. and Chiu fail to teach wherein the method further comprises:
displaying, by the electronic device, in a process of matching the collected face information with the stored face information template, a prompt indicating that facial recognition is in progress, wherein the prompt indicating that recognition is in progress is displayed in an area that is emptied after the at least one settings entry moves downward.
Van OS et al. disclose wherein a method comprises:
displaying, by the electronic device, in a process of matching the collected face information with the stored face information template, a prompt indicating that facial recognition is in progress (Figure 17M, 1752 is a prompt indicating that facial recognition is in progress [face not recognized, try again]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the display teachings of Van OS et al. in the method taught by the combination of Oh et al. and Chiu, where the prompt  shown in Figure 17M of Van OS et al. would be displayed in the middle of the display over the remaining interface in the combination of Oh et al. and Chiu such that the prompt is displayed in an area that is “emptied” after at least one settings entry moves “downward.”  The motivation to combine would have been in order to maintain secure input to the device while also allowing for the device to allow biometric authentication to keep up with dramatic changes in the user’s facial hair or makeup use, while maintaining false acceptance (See paragraph [0695] of Van OS et al.).

Regarding claim 20, please refer to the rejection of claim 19, and furthermore Van OS et al. also disclose wherein the method further comprises:
in response to determining that the face information matches the stored face information template, displaying, by the electronic device, a first prompt, to notify the user that facial recognition succeeds; or
in response to determining that the face information does not match the stored face information template, displaying, by the electronic device, a second prompt, to notify the user that facial recognition fails (Figure 17M shoes a prompt is displayed that notifies to the user that the facial recognition fails [face not recognized].).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2014/0313307) in view of Chiu (US 2015/0135135) and further in view of Xu et al. (CN 106815509 A).

Regarding claim 1, please refer to the rejection for claim 16, and furthermore Oh et al. and Chiu fails to teach:
displaying a gallery application interface, wherein the gallery application interface displays at least one album entry, and wherein the at least one album entry is different from a hidden albums entry;
in response to determining that the collected face information matches a stored face information template:
or
in response to determining that the collected face information matches a stored face information template, displaying, by the electronic device, the hidden albums interface, wherein the hidden albums interface comprises one or more hidden photos.
Xu et al. disclose a method comprising:
displaying a gallery application interface, wherein the gallery application interface displays at least one album entry, and wherein the at least one album entry is different from a hidden albums entry (Figure 1 displays a photo browse state where at least one album entry photo is displayed, which is not a “hidden albums” entry.);
in response to determining that the collected face information matches a stored face information template:
displaying, by the electronic device, the hidden albums entry; and in response to selection of the hidden albums entry by the user, displaying, by the electronic device, a hidden albums interface; or
in response to determining that the collected face information matches a stored face information template, displaying, by the electronic device, the hidden albums interface, wherein the hidden albums interface comprises one or more hidden photos (Figure 8 has hidden module 804 which is used to hide multimedia files. When a user matches a stored face information template, browsing [displaying] of the hidden files, photos for example, is allowed [whereas when the faces do not match the files are hidden from the unauthorized user.]. See, for example, page 30, second paragraph 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the hiding teachings of Xu et al. and apply them to the method taught by the combination of Oh et al. and Chiu.  The motivation to combine would have been in order to provide automatic protection so as to avoid other users being able to view unauthorized files or images so as to prevent divulging of a secret (See page 32, second paragraph of the translation document provided by the applicant.).

Regarding claim 8, please refer to the rejection of claim 1, wherein Oh et al. shows a page of a home screen in Figure 3a displaying icons 314-1 to 314-4, where in the combination the hidden features taught by Xu et al. can be applied to icons in the combination.

Claims 2, 4-5, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2014/0313307) in view of Chiu (US 2015/0135135) and further in view of Xu et al. (CN 106815509 A) and Van OS et al. (US 2019/0080072).

Regarding claim 2, this claim is rejected under the same rationale as claim 17.

Regarding claim 4, this claim is rejected under the same rationale as claim 19.

Regarding claim 5, this claim is rejected under the same rationale as claim 20.

Regarding claim 10, this claim is rejected under the same rationale as claim 17.

Regarding claim 12, this claim is rejected under the same rationale as claim 19.

Regarding claim 13, this claim is rejected under the same rationale as claim 20.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2014/0313307) in view of Chiu (US 2015/0135135) and further in view of Xu et al. (CN 106815509 A) and Liang et al. (US 2013/0321305).

Regarding claim 9, Oh et al., Chiu and Xu et al. disclose the method according to claim 8.
Oh et al., Chiu and Xu et al. fail to explicitly teach wherein
the page of the home screen is a rightmost page of the home screen, wherein a start location of the sliding operation is a right side of the rightmost page, and wherein a trend of the sliding operation is leftward; or wherein
the page of the home screen is a leftmost page of the home screen, wherein a start location of the sliding operation is a left side of the leftmost page, and wherein a trend of the sliding operation is rightward.
Liang et al. disclose a method wherein:
 or wherein
the page of the home screen is a leftmost page, wherein a start location of the sliding operation is a left side of the leftmost page, and wherein a trend of the sliding operation is rightward (Figure 1a and 1bshow that a page is a “leftmost” page and a start location is a left side and the sliding operation moves rightward.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the sliding teachings of Liang et al. so as to provide a sliding operation across the home screen in the method taught by the combination of Oh et al., Chiu and Xu et al.. The motivation to combine would have been in order to provide a natural and common unlocking gesture to initiate the facial recognition thus providing natural and intuitive user input.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
29 March 2022